Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 20, 2022

                                       No. 04-21-00233-CV

                        VIA METROPOLITAN TRANSIT AUTHORITY,
                                      Appellant

                                                v.

                                        Manuel FLORES,
                                           Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2018CV06515
                          Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

           Appellee Manuel Flores’s motion for rehearing is DENIED.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court